DETAILED ACTION
Claim Objections
Claim 13 is objected to because of the following informalities:  “the plurality of axuliary” in line 1 should be corrected as --the plurality of [[axuliary]]auxiliary--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2015/0369331 A1).
Regarding claim 1, Zhu et al (‘331) discloses a mounting system (fig1) for supporting a workpiece, the mounting system comprising: 
a base frame 1 (fig1) having an upper side (fig1) for mounting the workpiece and a lower side (fig1); 
a plurality of main supporting members 3 (para[0026]), arranged according to a triangular arrangement (para[0026], “at least three sets”, claim 2 of Zhu et al, “arranged in triangle when … comprising three sets”) and forming a three-point mounting arrangement defining a mounting plane (para[0026]), wherein the mounting plane of the plurality of main supporting members 3 is parallel to a center line of the workpiece arranged on the base frame 1 (para[0026], fig1); 
a plurality of auxiliary supporting members 2 (para[0026]), having a variable stiffness (“spring”) in at least one direction (fig1), configured and arranged such as to increase the stiffness thereof when the base frame 1 is subject to an overload, thus reducing load on the plurality of main supporting members 2 (para[0026], figs2-4). 
However, Zhu et al does not explicitly disclose that the mounting system is for supporting a rotating machinery. It is noted that a rotating machinery is recited as an intended use of the claimed invention, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Zhu et al discloses each and every positively claimed structural limitations, therefore, it is clear that the mounting system is capable of performing the intended use.  
Regarding claim 2, Zhu et al discloses the mounting system of claim 1, wherein the plurality of main supporting members 3 and the plurality of auxiliary supporting members 2 are arranged at the lower side of the base frame 1.
Regarding claim 3, Zhu et al discloses the mounting system of claim 1, wherein under normal operating conditions the plurality of auxiliary supporting members 2 have a stiffness of at least about one order of magnitude lower (para[0059]) than the stiffness of the plurality of main supporting members 3. 
Regarding claim 4, Zhu et al discloses the mounting system of claim 1, wherein each of the plurality of auxiliary supporting member 2 comprises resilient members (“spring”), having a non-linear stiffness (fig4, para[0031],[0035]), which increases with increasing compression of the resilient members (fig4).
Regarding claim 5, Zhu et al discloses the mounting system of claim 1, wherein the plurality of main supporting members 3 form a substantially isostatic mounting arrangement (abstract, para[0026],[0027]).
Regarding claim 6, Zhu et al discloses the mounting system of claim 1, however, does not explicitly disclose symmetrical arrangement of the plurality of auxiliary supporting members 2. It is noted that claim 2 of Zhu et al discloses about arrangement in triangle when comprising three sets of quasi-zero stiffness units (a combination of the main supporting member and the auxiliary supporting member).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the plurality of auxiliary supporting members symmetrically with respect to a center-line of the base frame, in order to balance the workpiece when supporting. 
Regarding claim 7¸ Zhu et al discloses the mounting system of claim 1, wherein the plurality of main supporting members 3 are arranged at the vertices of a triangle (claim 2 of Zhu et al). However, Zhu et al does not explicitly disclose that a triangle of an isosceles triangle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the plurality of main supporting members at the vertices of an isosceles triangle, in order to balance the workpiece when supporting.
Regarding claim 8¸ Zhu et al discloses the mounting system of claim 7, wherein the plurality of auxiliary supporting members 2 are arranged symmetrically with respect a height (fig1) of the isosceles triangle.
Regarding claim 10, Zhu et al discloses the mounting system of claim 1, wherein each of the plurality of main supporting members 3 comprises at least one anti-vibration mount (abstract, para[0017]).
Regarding claim 11, Zhu et al discloses the mounting system of claim 1, wherein the plurality of auxiliary supporting members 2 comprise resilient members (“springs” ) generating a reaction force in a direction substantially orthogonal to the base frame 1 (fig3, para[0031],[0035]).
Regarding claim 12¸ Zhu et al discloses the mounting system of claim 1, wherein the plurality of auxiliary supporting members 2 are resiliently pre-loaded (“spring”).
Regarding claim 13¸ Zhu et al discloses the mounting system of claim 1, wherein the plurality of auxiliary supporting members 2 comprises at least three auxiliary supporting members 2 (para[0026]).
Regarding claim 20,  Zhu et al discloses the mounting system of claim 1, wherein the stiffness is non-linearly variable as a function of the base frame displacement (fig4).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2015/0369331 A1) in view of Davis (US 2003/0132077 A1).
Regarding claim 9¸ Zhu et al discloses the mounting system of claim 1, however, does not explicitly disclose that each of the plurality of main supporting members 3 comprises at least one spherical joint. Davis (‘077) teaches a use of a spherical joint or pivot (para[0009]) for connecting a supporting member (“struct”, para[0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu et al to use a spherical joint to couple an auxiliary supporting member, as taught by Davis, as a use of a spherical joint is a well-known way of coupling.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723